Appeal of ADA R. GILES.Giles v. CommissionerDocket No. 1536.United States Board of Tax Appeals1 B.T.A. 1066; 1925 BTA LEXIS 2682; April 28, 1925. decided Submitted March 30, 1925.  *2682 J. Roy Dickie, Esq., for the taxpayer.  Benjamin H. Saunders, Esq., for the Commissioner.  *1067  Before GRAUPNER, LANSDON, and GREEN.  The taxpayer, in filing her income-tax return for 1919, claimed a deduction of $2,187.44 as representing depletion of her undivided interest in certain leased oil lands.  The Commissioner disallowed the deduction claimed on the theory that the taxpayer was a partner in the exploitation of the leased lands and that any allowance for depletion should be taken from partnership income before the distribution of profits.  This disallowance resulted in a deficiency of $246.50, from which the taxpayer appealed.  From the pleadings, the oral testimony of the taxpayer at the hearing, and stipulations filed, the Board makes the following FINDINGS OF FACT.  The taxpayer in 1918 inherited from her father, James M. Giles, an undivided five-eights interest in leases on oil lands in Ohio.  Mrs. C. E. Giles owned an undivided two-eights interest in the leases and William T. Forsythe the remaining undivided one-eighth interest.  The leased lands are operated by a manager who submitted to the taxpayer a monthly budget which was paid by*2683  the taxpayer from the account maintained at Pittsburgh.  The manager of the properties kept on hand only sufficient cash to meet necessary expenses.  The property was operated by the owners as tenants in common and the income of $9,166.13 received therefrom was erroneously reported upon the 1919 income-tax return as income from a partnership.  The oil produced was sold by the taxpayer who kept records of all receipts and expenditures.  At the end of the year the income from the sale of oil, less the expenses paid, was divided into eighths and distributed to the owners of the undivided interests in the proportion of their ownership, without deduction of any sum for depletion.  DECISION.  The deficiency determined by the Commissioner is disallowed.